Citation Nr: 1019307	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  09-03 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1970 to December 
1971.  The Veteran died on July [redacted], 1999.  The appellant is 
the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran died in July 1999.  The death certificate 
listed the causes of death as pulmonary embolus; other 
significant conditions contributing to death but not 
resulting in the underlying cause were myasthenia gravis and 
a respiratory tract infection.

2.  The Veteran was not service connected for any 
disabilities at the time of his death.

3.  The medical evidence of record does not associate the 
cause of the Veteran's death with the Veteran's active 
service.  




CONCLUSION OF LAW

The Veteran's death was not caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.312 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

At the time of his death, the Veteran was not service 
connected for any disabilities.  In the context of a claim 
for service connection for cause of death benefits, section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which the Veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a service 
connection for a cause of death claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate service 
connection for cause of death based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).  While there are particularized notice obligations 
for a claim for service connection for cause of death 
benefits, the VA has no preliminary obligation to conduct a 
predecisional adjudication of the claim prior to providing 
section 5103(a)-compliant notice.  

Here, the duty to notify set out above was satisfied by way 
of a letter sent to the appellant in December 2006 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of the Veteran's service treatment records 
and other pertinent records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The appellant submitted private treatment records 
dated from January 1977 to July 1999.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no opinion is necessary because there is no 
medical evidence indicating that pulmonary embolus, the 
cause of death, is related to a disease or injury in 
service.  The Veteran was not service connected for any 
disabilities at the time of his death.  While the appellant 
contends that the Veteran's myasthenia gravis should have 
been service connected due to Agent Orange exposure, the 
medical evidence does not establish that the Veteran 
manifested the disability within a year of service or that 
the condition is otherwise related to his active service.

Significantly, neither the appellant nor her representative 
have identified, and the record does not otherwise indicate, 
any additional existing evidence necessary for a fair 
adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Service Connection for Cause of Death

The surviving spouse of the Veteran seeks service connection 
for the cause of his death.  She contends that the Veteran 
should have been service connected for myasthenia gravis, and 
that myasthenia gravis was the ultimate cause of the 
Veteran's death.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a relationship between 
that disability and injury or disease incurred in service. 
 Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To establish 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. 
 Hickson v. West, 2 Vet. App. 247, 253 (1999).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a service 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran.  Id.

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause. 
 In determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  In order 
to be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service 
connected disability that made the Veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995).

The Veteran served in the Republic of Vietnam, and thus 
exposure to Agent Orange is conceded.  He separated from 
service in December 1971.  His separation examination 
indicated that he was in excellent health.  

The Veteran was diagnosed with myasthenia gravis in May 1988.  
Prior to his death, the Veteran was receiving home infusion 
and IGIV.  In her notice of disagreement, received in June 
2008, the appellant stated that other myasthenia gravis 
patients had died of pulmonary embolus after receiving this 
treatment.  She also stated that the one year presumptive 
period for myasthenia gravis was not accurate because she was 
told the condition can sit dormant in the body for many 
years.  

The Veteran died on July [redacted], 1999.  The death certificate 
listed the cause of death as pulmonary embolus.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause were myasthenia gravis and 
a respiratory tract infection.

In light of the evidence, the appellant is unfortunately not 
entitled to service connection for the cause of the Veteran's 
death.  The Veteran was not service connected for any 
disabilities, including myasthenia gravis, at the time of his 
death.  There is no indication, besides the appellant's 
statements, that the Veteran's condition was in any way 
associated with his active service.  Treatment records are 
silent as to any association between the illness and the 
Veteran's service.  The Veteran was not diagnosed with 
myasthenia gravis until 1988, almost 20 years after his 
active service and well outside the presumptive period for 
service connection for myasthenia gravis.  

While the appellant contends that the condition will sit 
dormant for many years, there are no treatment records or 
doctors statements indicating that the Veteran's condition, 
whether or not present prior to the 1988 diagnosis, was 
associated with his service or Agent Orange exposure.  As a 
lay person, the appellant is competent to relate her 
husband's symptoms which were readily observable to her.  
However, without special training, the appellant is not 
competent to associate any symptoms or disease she observed 
with a specific cause or event, including Agent Orange 
exposure.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  There is no indication the appellant has any such 
specialized training.  Similarly, although the appellant was 
made aware of people who received the same treatment as her 
husband, and then had pulmonary embolus, she is not competent 
to draw the conclusion that myasthenia gravis caused the 
pulmonary embolus.  Aside from the appellant's statements, 
there are no indications associating pulmonary embolus with 
myasthenia gravis.  Even if the pulmonary embolus is 
associated with myasthenia gravis, the record still does not 
support a finding that myasthenia was associated with the 
Veteran's active service.

While the Veteran served the country honorably, his death is 
not service connected.  In so concluding, the Board in no way 
intends to minimize the Veteran's sacrifices for his country, 
which are deserving of the highest respect.  The Board, 
however, is obligated to decide cases based on the evidence 
before it rather than based on equity.  See Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for cause of death, the doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


